Citation Nr: 1007541	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-19 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) South Central Healthcare 
Network
in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
for medical services provided in connection with the 
Veteran's care at Thibodaux Regional Medical Center (TRMC) 
from April 15 to April 20, 2007.


REPRESENTATION

Appellant represented by:	Wendy H. Koch, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The Veteran served on active duty from November 1988 to 
August 1990 and from January to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the South Central VA Healthcare 
Network in Jackson, Mississippi that denied payment or 
reimbursement of medical expenses under the provisions of 
38 U.S.C.A. § 1725.  The appellant is TRMC; the facility that 
furnished the treatment in question.  38 C.F.R. § 17.1004(a).

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on its part.


REMAND

The agency of original jurisdiction (AOJ) denied the 
appellant's claim on grounds that the Veteran had private 
insurance that covered a portion of expenses here in 
question.  See 38 U.S.C.A. § 1725(b)(3)(C) (West 2002 & Supp. 
2009) (indicating that payment or reimbursement of private 
medical expenses cannot be made if the Veteran has 
contractual or legal recourse against a third party that 
would, in whole or in part, extinguish liability to the 
provider) (emphasis added); 38 C.F.R. § 17.1001(a), 
17.1002(g) (2009) (to the same effect).  On February 1, 
2010-after the appellant's appeal was certified and 
transferred to the Board-the President signed into law the 
Veterans' Emergency Care Fairness Act of 2009, Pub. L. 111-
137, 123 Stat. 3495 (2010).  The new law removes and amends 
provisions in the prior version of 38 U.S.C.A. § 1725 that 
prohibited payment or reimbursement of emergency medical 
expenses on behalf of veterans who had insurance, and allows 
for payment or reimbursement of expenses incurred before the 
date of the law's enactment under appropriate circumstances.  
Id.  These provisions appear to have some potential 
retroactive application to claims filed before that date.  
Id.

The AOJ has not yet considered the claim on appeal in the 
context of the new law.  Nor has the appellant had an 
opportunity to prosecute the claim in that context.  
Accordingly, in order to ensure the appellant full due 
process of law, and to avoid the possibility of prejudice, 
the Board will return the case to the AOJ for further 
development and readjudication.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

On remand, the AOJ should issue the appellant another notice 
letter under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)).  This is necessary because the only such 
letter thus far provided (in February 2008) does not contain 
notice of the information and evidence necessary to 
substantiate the claim, as required by law.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 19.9 
(2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
appellant relative to the issue here on 
appeal.  Among other things, the letter must 
inform the appellant of the information and 
evidence generally required to substantiate 
a claim for payment or reimbursement of 
medical expenses under 38 U.S.C.A. § 1725.  
The appellant should be given a reasonable 
opportunity to respond to the notice, and 
any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the record on appeal.

2.  Thereafter, take adjudicatory action on 
the appellant's claim, taking into account 
the amended provisions of 38 U.S.C.A. § 1725 
and any regulations promulgated pursuant 
thereto concerning retroactive application 
of these provisions.  If any part of the 
benefit sought remains denied, furnish the 
appellant through it representative, a 
supplemental statement of the case (SSOC).  
The SSOC should contain, among other things, 
a citation to, and summary of, the current 
versions of 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1000, 17.1001, and 17.1002.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until it receives further notice, but additional 
evidence and argument may be supplied while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

